—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Amodeo, J.), rendered May 11, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The defendant is now incarcerated pursuant to a judgment of conviction rendered after a jury trial (see, People v Manning, 178 AD2d 555). The gravamen of the petitioner’s claim in this habeas corpus proceeding is that the evidence before the Grand Jury was legally insufficient. However, the petitioner waived this claim by failing to raise it in a pretrial motion (see, CPL 255.20; People v Miller, 121 AD2d 477). In any event, where, as here, the petitioner is convicted upon legally sufficient trial evidence (see, People v Manning, 178 AD2d 555, supra), the sufficiency of the Grand Jury evidence is not reviewable (see, CPL 210.30 [6]; Matter of Miranda v Isseks, 41 AD2d 176). We therefore affirm the judgment dismissing the proceeding. Thompson, J. P., Miller, Lawrence and Pizzuto, JJ., concur.